DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 09/30/2019 which seeks priority to PCT CN2018/081365 (03/30/2018) and CN 2017/10200201.X (03/30/2017).  Claim 19 was canceled by preliminary amendment.  Claims 1-18 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/30/2019 and 04/08/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.  The IDS submitted on 12/18/2019 includes a reference to a foreign document, but neither an English translation nor an English summary of the document was found in the file.  Accordingly, the relevance of the foreign reference could not be determined.  All other references cited by the Applicant on the 12/18/2019 IDS were considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. first obtaining unit, configured for recited in claim(s) 9;
b. first determination unit, configured for recited in claim(s) 9;
c. second determination unit, configured for recited in claim(s) 9, 13;
d. third determination unit, configured for recited in claim(s) 9;
e. fourth determination unit, configured for in recited claim(s) 9;
first calculation subunit is configured for in recited claim(s) 10;
g. second calculation subunit is configured for in recited claim(s) 10;
h. third calculation subunit is configured for in recited claim(s) 10, 11, 12;
i. first determination subunit is configured for in recited claim(s) 13;
j. averaging subunit is configured for recited in claim(s) 13;
k. second determination subunit is configured for recited in claim(s) 13;
l. prediction unit, configured for recited in claims (14);
m. fifth determination unit, configured for recited in claim(s) 14;
n. second obtaining unit, configured for recited in claim(s) 15;
o. six determination unit, configured for recited in claim(s) 15;
p. calculation unit, configured for recited in claim(s) 15;
q. first generation unit, configured for recited in claim(s) 15;
r. determination unit, configured for recited in claim(s) 16;
s. sending unit, configured for recited in claim(s) 16;
t. second generation unit, configured for recited in claim(s) 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 9-16
Claim limitations (a) to (t) above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A review of Applicant’s disclosure by the Examiner reveals that 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 9-16
Claim limitations (a) to (t) above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A review of Applicant’s disclosure by the Examiner reveals that there is no corresponding structure, material, or acts for performing the recited functions.  The recited processor and memory is not sufficient in the specification is insufficient disclose to perform all the claimed functions recited in claims 9 to 16.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Also as per Claims 10-16
Further, claims 10-16 depend from claim 9 and fail to cure the deficiencies of claim 9, accordingly these claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based on their dependency from claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per Claim 18
Claim 18 is rejected under 35 U.S.C. 101 because the claim recites machine readable storage medium, which stores a program.  The specification provides examples but does not specifically forth what constitutes a computer readable medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena.  O'Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.

As per Claim 1
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A, Prong 1.  Claim 1 is determined to be directed to the abstract idea of predicting a second checkpoint that a target vehicle will cross after passing a first checkpoint.  
a] method for predicting a location where a vehicle appears (i.e., one of one or more second checkpoints after crossing a first check point) comprising a series of steps/acts.  Where in the steps/acts of:
	a. obtaining at least one type of target static attribute information . . . ;
	b. determining . . . at least one vehicle set . . . ;
	c. determining a first set of numbers of historical passes of the target vehicle;
d. determining a second set of numbers of historical passes of each vehicle set . . . ;
	e. determining a passing probability set of the target vehicle . . . ;
	f. determining an adjacent road checkpoint corresponding to the maximum passing probability.
	These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind or by hand.  
	Step 2A, Prong II.  Further, claim 1 does not include any additional elements that would amount to significantly more because the claim does not integrate the abstract idea into a practical application.  For example claim 1 does recite any specific structure for performing the claimed steps/acts, the claim only generically claims the data that is obtained and used in the determining steps, the method does not purport to control the target vehicle or any road infrastructure, the claim does not use the adjacent checkpoint prediction that is determined in the last step;.   
Step 2B.  Further it is determined that claim 1, as a whole does not amount to specifically more that the judicial exception.
Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

As per Claims 2-8 and 17-18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9-10, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DiMeo et al. US 2017/0219373 A1 (“DiMeo”) in view of Lynch US 20160171885 A1 (“Lynch”).

As per Claim 1
DiMeo discloses [a] method for predicting a location where a vehicle appears, comprising: 
obtaining at least one type of target static attribute information of a target vehicle to be predicted [at least see DiMeo ¶ 32 (the navigation device 112 may also monitor the transit of the vehicle 104); ¶ 38 (a processor and a location detector that detects a current location)]; 
determining, according to passing vehicle record information of a current road checkpoint, at least one vehicle set corresponding to the at least one type of target static attribute information within a preset historical time period, wherein one type of target static attribute information corresponds to one vehicle set [at least see DiMeo FIG. 7; ¶ 54 (the device may have access to a historical route set of routes that have previously been completed by various users . . . traveling through the current location (i.e., checkpoint)]; 
determining a first set of numbers of historical passes of the target vehicle, . . . wherein the first set of numbers of historical passes comprises the number of historical passes of the target vehicle from the current checkpoint [at least see DiMeo FIG. 7 (704); ¶ 23 (detect or receive a current location of vehicle), ¶ 55 (user history that specifies the routes that the user has previously taken while navigating the vehicle)], and 
and determining a second set of numbers of historical passes of each vehicle set, . . . the second set of numbers of historical passes of one vehicle set comprises the number of historical passes of a vehicle in this vehicle set from the current road checkpoint [at least see DiMeo FIG. 7; ¶ 54 (the device may have access to a historical route set of routes 106 that have previously completed by various users 102 of vehicles 104, such as a list of popular routes 702 of users 102 traveling through the current location 108 of the vehicle 104.)]; 
determining a passing probability set of the target vehicle from the current road checkpoint . . . according to the first set of numbers of historical passes and the second set of numbers of historical passes of each vehicle set; determining {route} corresponding to the maximum passing probability in the passing probability set as a target {route} where the target vehicle appears after passing the current road checkpoint [at least see DiMeo FIG. 7; ¶ 57 ([t]hese and other sources of information may inform a route prediction, which may result in a set of predicted routes 106 to various locations 118 and respectively having an intent probability 714 reflecting the probability that the user 102 intends to follow the route 106)].  
	DiMeo discloses route prediction of a user from a current location based on historical routes from the location previously completed by other drivers i.e., popular routes and historical routes take by the driver from the current location [DiMeo ¶¶ 52-57] and also discloses identifying popular locations along the various routes [DiMeo FIG. 9; ¶ 64], but does not specifically disclose {a first set of numbers . . . comprises the number of historical passes of the target vehicle from the current road checkpoint} to each of adjacent road checkpoints . . . {the second set of numbers . . . comprises the number of historical passes of a vehicle . . . from the current road checkpoint} to each of adjacent road checkpoints, and the adjacent road checkpoints are road check points adjacent to the current road checkpoint . . . {determining a passing probability . . . from the current road checkpoint} to all of the adjacent road checkpoints . . . determining an adjacent road checkpoint . . . {set as the target road} checkpoint {where the target vehicle appears}.
	However, Lynch teaches these limitations [at least see Lynch FIGS. 5A- 5E; ¶ 33 (prior collected driving behavior data . . . or a specific segment of a travel path) (the travel path may include any network of links (e.g., roadways, highways, terrain) or nodes (e.g., points of beginning, terminating or intersecting of a link) for enabling vehicular travel.  As such, a single stretch of roadway, highway or terrain may comprise multiple different links and nodes.  Also, links may be further segmented or partitioned, such as to represent a stretch of road at a time.  For example, a link having an end-to-end (or node-to-node) length of L meters may comprise a number segments N, where each segment is of a length L÷N.), ¶ 83 (Link A is comprised of two segments 503 and 505, Link B is comprised of four segments 507-513, Link C is comprised of three segments 515-519, Link D is comprised of three segments 521-525 and Link E is comprised of two segments 527-529.), ¶ 84(each segment of the travel path 501 is associated with at least one data set, or cluster, of driving characteristic data. The driving characteristic 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by identifying specific route links that include start points and end points as taught by Lynch because this will result in a more accurate route prediction by allowing for the gathering of data and make predictions based on the gathered data at various points along the link (routes).

As per Claim 2
	DiMeo in combination with Lynch discloses [t]he method of claim 1, wherein determining a passing probability set of the target vehicle from the current road checkpoint to all of the adjacent road checkpoints according to the first set of numbers of historical passes and the second set of numbers of historical passes of each vehicle set and DiMeo further discloses comprises: 
calculating a historical passing probability of the target vehicle from the current road check point {route} . . . according to the first set of numbers of historical passes, to obtain the first historical passing probability set [DiMeo FIG. 7; ¶ 55 (user history that specifies the routes that the user has previously taken while navigating the vehicle)]; 
calculating, according to the second set of numbers of historical passes of each vehicle set, a historical passing probability of this vehicle set {route} . . . , to obtain the second historical passing probability set of this vehicle set; determining the passing probability set of the target vehicle {route} . . .  according to the first historical passing probability set and the second historical passing probability set of each vehicle set [at least see DiMeo FIG. 7; ¶ 54 (the device 
	DiMeo does not specifically disclose {historic passing probability of the target vehicle from the current road checkpoint} to each of adjacent road checkpoints . . . {historic passes of each vehicle set . . . from the current road checkpoint} to each of adjacent road checkpoints . . . {determining the passing probability set of the target vehicle from the current road checkpoint} to all of the adjacent road checkpoints.
However, Lynch teaches these limitations [at least see Lynch FIGS. 5A- 5E; ¶ 33 (prior collected driving behavior data . . . or a specific segment of a travel path) (the travel path may include any network of links (e.g., roadways, highways, terrain) or nodes (e.g., points of beginning, terminating or intersecting of a link) for enabling vehicular travel.  As such, a single stretch of roadway, highway or terrain may comprise multiple different links and nodes.  Also, links may be further segmented or partitioned, such as to represent a stretch of road at a time.  For example, a link having an end-to-end (or node-to-node) length of L meters may comprise a number segments N, where each segment is of a length L÷N.), ¶ 83 (Link A is comprised of two segments 503 and 505, Link B is comprised of four segments 507-513, Link C is comprised of three segments 515-519, Link D is comprised of three segments 521-525 and Link E is comprised of two segments 527-529.), ¶ 84(each segment of the travel path 501 is associated with at least one data set, or cluster, of driving characteristic data. The driving characteristic data is collected by the prediction platform 103 and associated with the segment based on the historic driving actions of a plurality of vehicles along the travel path 501.)] 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by identifying specific route links that include start points and end points as taught by Lynch because this will result in a more accurate route prediction by allowing for the 

As per Claim 5
DiMeo in combination with Lynch discloses [t]he method of claim 1, and DiMeo in combination with Lynch further discloses wherein determining a second set of numbers of historical passes of each vehicle set comprises: 
determining, for each vehicle set, the second set of numbers of historical passes of this vehicle set as follows: 
determining the numbers of historical passes of all of vehicles in this vehicle set from the current road checkpoint to all adjacent {routes} [at least see DiMeo FIG. 7 (702); ¶ 54 (the device may have access to a historical route set of routes 106 that have previously completed by various users 102 of vehicles 104, such as a list of popular routes 702 of users 102 traveling through the current location 108 of the vehicle 104.  The historical route set may indicate, e.g., the percentage of users 102 who have traveled through the current location 108 and then followed the respective routes 106)]; 
for each of the adjacent {route}, averaging the numbers of historical passes of all of the vehicles in this vehicle set from the current road checkpoint to this adjacent {route}, to obtain an average value corresponding to this adjacent {route} [at least see DiMeo FIG. 7 (702); ¶ 54 (the device may have access to a historical route set of routes 106 that have previously completed . . . wherein the historical route set may indicate, e.g., the percentage of users 102 who have traveled through the current location 108 and then followed the respective routes 106) ]; and
determining a set consisting of average values corresponding to all of the adjacent {routes} as the second set of numbers of historical passes of this vehicle set from the current road checkpoint to all of the adjacent {routes} [at least see DiMeo FIG. 7 (702); ¶ 54 (the device 
DiMeo does not specifically disclose {all of vehicles in this vehicle set from the current road checkpoint to all adjacent} road checkpoints; 
{for each of the adjacent road} checkpoints, {average value corresponding to this adjacent} road checkpoint . . . {average value corresponding to this adjacent} road checkpoint; and 
{determining a set consisting of average values corresponding to all of the adjacent} road checkpoints . . .  to all of the adjacent} road checkpoints.
However, Lynch teaches these limitations [at least see Lynch FIGS. 5A- 5E; ¶ 33 (prior collected driving behavior data . . . or a specific segment of a travel path) (the travel path may include any network of links (e.g., roadways, highways, terrain) or nodes (e.g., points of beginning, terminating or intersecting of a link) for enabling vehicular travel.  As such, a single stretch of roadway, highway or terrain may comprise multiple different links and nodes.  Also, links may be further segmented or partitioned, such as to represent a stretch of road at a time.  For example, a link having an end-to-end (or node-to-node) length of L meters may comprise a number segments N, where each segment is of a length L÷N.), ¶ 83 (Link A is comprised of two segments 503 and 505, Link B is comprised of four segments 507-513, Link C is comprised of three segments 515-519, Link D is comprised of three segments 521-525 and Link E is comprised of two segments 527-529.), ¶ 84(each segment of the travel path 501 is associated with at least one data set, or cluster, of driving characteristic data. The driving characteristic data is collected by the prediction platform 103 and associated with the segment based on the historic driving actions of a plurality of vehicles along the travel path 501.)] 


As per Claim 9
	Claim 9 is an apparatus claim that includes limitations analogous to claim 1, a method claim.  For the reasons give above with respect to claim 1, claim 9 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Lynch.

As per Claim 10
	Claim 10 is an apparatus claim that depends upon claim 9 and includes limitations analogous to claim 2 a method claim.  For the reasons give above with respect to claim 2, claim 10 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Lynch.

As per Claim 13
	Claim 13 is an apparatus claim that depends upon claim 9 and includes limitations analogous to claim 5 a method claim.  For the reasons give above with respect to claim 5, claim 13 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Lynch.

As per Claim 17
	Claim 17 is an apparatus claim that includes machine readable storage medium storing a computer program that performs the method of claim 1.  For the reasons give above with 

As per Claim 18
	Claim 18 is an apparatus claim that depends upon claim 9 and includes limitations analogous to claim 2 a method claim.  For the reasons give above with respect to claim 2, claim 10 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Lynch.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over DiMeo in view of Lynch as applied to claim 1 and 9 above and further in view of Modica et al. US 2014/0288821 A1 (“Modica”).

As per Claim 6
DiMeo in combination with Lynch discloses [t]he method of claim 1, and as addressed above respect to claim 1, DiMeo in combination with Lynch also discloses wherein the method further comprises: 
after determining an adjacent road checkpoint corresponding to the maximum passing probability in the passing probability set as a target road checkpoint where the target vehicle appears after passing the current road checkpoint, but does not specifically disclose
predicting a time duration required by the target vehicle from the current road checkpoint to the target road checkpoint according to a preset distance between the current road checkpoint and the target road checkpoint and a passing speed of the target vehicle passing the current road checkpoint; and 
determining a time obtained by adding the time duration to the passing time of the target vehicle passing the current road checkpoint as a predicted time at which the target vehicle appears at the target road checkpoint, wherein the passing time of the target vehicle is obtained from the passing vehicle record information of the current road checkpoint.
However, Modica teaches predicting a time duration required by the target vehicle from the current road checkpoint to the target road checkpoint according to a preset distance between the current road checkpoint and the target road checkpoint and a passing speed of the target vehicle passing the current road checkpoint [at least see Modica FIG. 1; ¶ 34 (the current location information 414 received in act 424 and route information 450 are used to determine current values for the particular vehicle. Current values for a particular vehicle may include a route that the particular vehicle is currently traveling, a current location on that route for the particular vehicle, and a speed of the particular vehicle.  The current location of the vehicle may be prior to a particular stop on the route.  Current values may also include a projected amount of time that it will take for the vehicle to travel from the current location of the vehicle to a stop on the route.  This projected travel time may be determined as a distance to a stop divided by the speed of the vehicle.)]; and
determining a time obtained by adding the time duration to the passing time of the target vehicle passing the current road checkpoint as a predicted time at which the target vehicle appears at the target road checkpoint, wherein the passing time of the target vehicle is obtained from the passing vehicle record information of the current road checkpoint [at least see Modica FIG. 1 (410); ¶ 35 (a time of arrival of a particular vehicle at a stop along a route is determined as a function of the historical mean arrival time and the historical arrival time variance determined in act 430, the recent arrival time variance and the recent arrival time variance error determined in act 432, and the travel time of the particular vehicle to the stop determined in act 434.)].
As a result DiMeo in combination with Lynch discloses predicting a path and next node along the predicted path and Modica teaches predicting an arrival time of a vehicle at a 

As per Claim 7

DiMeo in combination with Lynch discloses [t]he method of claim 1, but does not specifically disclose wherein the method further comprises: 
obtaining a historical passing time of the target vehicle passing the current road checkpoint from the passing vehicle record information of the current road checkpoint; 
obtaining, from the passing vehicle record information of the target road checkpoint, a historical passing time of the target vehicle passing the target road checkpoint corresponding to the historical passing time of the current road checkpoint; 
determining a time difference between the historical passing time of the current road checkpoint and the historical passing time of the target road checkpoint corresponding to the historical passing time of the current road checkpoint;
performing an average calculation on the time difference determined, and determining an average value of the time difference as a historical time duration between the current road checkpoint and the target road checkpoint; and determining a time obtained by adding the historical time duration to the passing time of the target vehicle passing the current road checkpoint as the predicted time at which the target vehicle appears at the target road checkpoint.

As a result DiMeo in combination with Lynch discloses predicting a path and next node along the predicted path and Modica teaches predicting an arrival time of a vehicle at a subsequent stop based on route, current location, and speed of the vehicle.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

As per Claim 14
	Claim 14 is an apparatus claim that depends upon claim 9 and includes limitations analogous to claim 6 a method claim dependent upon claim 1.  For the reasons give above with respect to claim 6, claim 14 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Lynch and further in view of Modica.

As per Claim 15
	Claim 15 is an apparatus claim that depends upon claim 9 and includes limitations analogous to claim 7 a method claim dependent upon claim 1.  For the reasons give above with respect to claim 7, claim 15 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Lynch and further in view of Modica.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Weir	US 9,091,561 B1 	Navigation System for Estimating Routes for Users

It is respectfully request that the Applicant review this reference along with the prior art of record in deciding on what if any amendments will be made to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668